 Case 2:17-cv-12624-KM-MF Document 69 Filed 02/08/21 Page 1 of 4 PageID: 796




                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


CHAMBERS OF MARK FALK                                                    USPO & COURTHOUSE
CHIEF MAGISTRATE JUDGE                                                1 FEDERAL SQ., ROOM 457
                                                                           NEWARK, NJ 07101
                                                                             (973) 645-3110


                              LETTER OPINION & ORDER

                                                   February 8, 2021
Lisa Causey Streete, Esq.
Salim-Beasley, LLC
1901 Texas Street
Natchitoches, LA 71457
Attorney for Plaintiff,
Latiese Mills

Caroline Power, Esq.
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attorney for Defendants,
Atrium Medical Corporation &
Maquet Cardiovascular, LLC

                    Re: Mills v. Ethicon, Inc., et al.
                    Civ. A. No. 17-12624 (KM)

Dear Counsel:

       This is a products liability case relating to Plaintiff’s claim that Defendants have
manufactured, marketed, and sold a defective hernia mesh product. Before the Court is
Defendants’ letter application seeking leave to file amended answers that add an
affirmative defense. (See Letter dated November 12, 2020.) Plaintiff opposes the
application, contending it is both futile and delayed. (See Letter dated November 18,
2020.) No oral argument is necessary. See Fed. R. Civ. P. 78(b). For the reasons
stated below, Defendants’ letter motion is GRANTED.



                                               1
 Case 2:17-cv-12624-KM-MF Document 69 Filed 02/08/21 Page 2 of 4 PageID: 797




The Application to Amend

       Plaintiff claims that her product liability action is based on a surgery she
endured on November 30, 2015. (Compl., ¶ 37.) However, prior to that, in 2013,
Plaintiff had a different procedure that resulted in a medical malpractice lawsuit,
apparently against different defendants. The current Complaint mentions and
discusses both procedures. (Compl., ¶¶ 36, 37, 39.)

        In 2015, it appears Plaintiff resolved the medical malpractice lawsuit by
executing a settlement agreement/release. In October 2020, Defendants obtained
the release in response to a third-party subpoena served in discovery in this case. It
is now Defendants’ contention that the release bars Plaintiff’s current products
liability claim. In general terms, Defendants contend that Plaintiff’s testimony in
this case reflects her belief that the mesh at issue caused the injury in 2013 case,
and executing the release amounted to a release of any product liability claims. As
a result, Defendants seek leave to amend their answers to include an additional
affirmative defense.

       Plaintiff opposes leave to amend, primarily contending the amendment is
futile. She claims that the 2015 release has nothing to do with the claims in this
case. Moreover, she states that she did not have knowledge of the product liability
issues at the time she signed the release and, therefore, could not have effectively
released them; and that, under her version of the facts, the products liability claims
in this case did not even accrue until 2017.

Legal Standard

       Rule 15(a)(2) of the Federal Rules of Civil Procedure permits a party to
amend its pleading at any point prior to trial “only with the opposing party’s
written consent or the court’s leave.” Leave should be freely given by the Court
“when justice so requires.” Id. This mandate encompasses a broad range of
equitable factors. Arthur v. Maersk, Inc., 434 F.3d 196, 203 (3d Cir. 2006)
(citations omitted). A court will consider whether the delay in seeking amendment
is undue, motivated by bad faith, prejudicial, or if it would ultimately be futile. See,
e.g., Foman v. Davis, 371 U.S. 178, 182 (1964). The decision to grant leave rests
in the sound discretion of the Court. See Zenith Radio Corp. v. Hazeltine Research,
Inc., 401 U.S. 321, 331 (1971).

     Where, as here, the opposition to amendment is based on futility, the
amendment will not be permitted if it would not survive a Rule 12(b)(6) motion.
                                            2
 Case 2:17-cv-12624-KM-MF Document 69 Filed 02/08/21 Page 3 of 4 PageID: 798




See Massarsky v. Gen Motors Corp., 706 F.2d 111, 125 (3d Cir. 1983). However,
although Rule 15 futility closely tracks Rule 12(b)(6), Rule 15 futility does not
contemplate substantive motion practice on the merits of the claims. As it has been
described:

             If a proposed amendment is not clearly futile, then denial of leave to
             amend is improper. This does not require the parties to engage in the
             equivalent of substantive motion practice upon the proposed new
             claim or defense; [it] does require, however, that the newly asserted
             defense appear to be sufficiently well-grounded in fact or law that it is
             not a frivolous pursuit.

Harrison Beverage Co. v. Dribeck Importers, Inc., 133 F.R.D. 463, 468
(D.N.J.1990) (emphases added) (citations omitted); see also 6 Wright, Miller &
Kane Federal Practice and Procedure, §1487 (2d ed. 1990). Effectively, this means
that the proposed amendment must be “frivolous or advance a claim or defense that
is legally insufficient on its face . . . .” Marlowe Patent Holdings LLC v. Dice
Electronics, LLC, 293 F.R.D. 688, 695 (D.N.J. 2013).

Decision

      Defendants’ motion to amend is GRANTED.

        First, the amendment is not futile. It is clear the parties have a
disagreement about the scope of the claims arising from the two procedures; what
claims accrued when; and whether this release could plausibly encompass the
product liability claim in this case. Plaintiff may be correct that the product
liability claim did not accrue until 2017 and the 2015 release is meaningless.
However, that does not mean Defendants’ request to add an affirmative defense
relating to the release is futile. The Complaint certainly mentions both procedures,
and Defendants claim that Plaintiff’s testimony supports that the product liability
claim was waived in 2015. It is not for this Court to evaluate and decide that issue
in the context of a motion to amend. In the context of Rule 15, the Court is
concerned with excluding patently frivolous claims. Defendants’ proposed
affirmative defense does not rise to that level. Therefore, it is not futile, and the
amendment will be allowed.

      Second, there is no undue delay. Plaintiff’s opposition letter claims the
motion is delayed because the scheduling order deadline to amend pleadings was in
April 2020. The Court does not believe delay is a serious issue in this case.
                                           3
    Case 2:17-cv-12624-KM-MF Document 69 Filed 02/08/21 Page 4 of 4 PageID: 799




       “Delay alone ... is an insufficient ground to deny an amendment, unless the
delay unduly prejudices the non-moving party.” Cornell & Co., Inc. v.
Occupational Safety & Health Review Comm’n, 537 F.2d 820, 823 (3d Cir. 1978);
Boileau v. Bethlehem Steel Corp., 730 F.2d 929, 938 (3d Cir. 184) (district court
erred in not permitting amendment 10 years after original complaint was filed when
there was no demonstrated prejudice). Defendants received the release on October
28, 2020, during the discovery period, in response to a third-party subpoena. They
raised their request to amend on November 12, 2020. That is not undue delay.
Moreover, the receipt of the subpoena response on October 28 constitutes sufficient
“good cause,” pursuant to Federal Rule of Civil Procedure 16(b), to allow the
amendment to be raised after the April 2020 deadline in the scheduling order.1
Finally, discovery is still open and remains open through the end of February 2021,
and no motions have been filed or are pending. In short, Defendants have shown
good cause for seeking leave to amend at this time, and there is no undue delay or
prejudice present.

Conclusion

        Defendants’ request for leave to file amended answers is GRANTED.


        SO ORDERED.

                                          s/Mark Falk _________
                                          MARK FALK
                                          Chief Magistrate Judge




1
 A request to file an amended pleading after a deadline contained in a scheduling order
generally implicates Rule 16(b) and requires a showing of “good cause.” See Dimensional
Commc’n Inc. v. Oz Optics, Ltd., 148 Fed. Appx. 82, 85 (3d Cir. 2006). The Court has
“great discretion in determining what kind of showing the moving party must make in
order to satisfy the good cause requirement of Rule 16(b).” Thoman v. Philips Med. Sys.,
2007 WL 203943, at *10 (D.N.J. Jan. 24, 2007) (citing 3 James W. Moore et al., Moore's
Federal Practice § 16.14[1][b] (3d ed.1997)). A s stated, receiving the release in discovery
on October 28, and raising amendment with the Court shortly thereafter, constitutes good
cause.
                                             4
